Citation Nr: 0432980	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for arthritis of the 
legs and knees.

5.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
law




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from January 1966 to 
October 1967.

In April 2001, the RO received the veteran's claims of 
entitlement to service connection for cervical and lumbar 
spine disorders, arthritis of the knees and legs, hearing 
loss and tinnitus.  In a February 2002 rating decision, the 
RO denied the claims.  The veteran disagreed with the 
February 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2002.

This matter was previously before the Board in October 2003, 
at that time it was remanded in order to accomplish 
additional development.  The development requested has been 
completed, the RO issued Supplemental Statements of the Case 
(SSOC) in May and June 2004, and the matter has been returned 
to the Board.  After the issuance of the June SSOC, the 
veteran submitted additional evidence directly to the Board 
along with a waiver of consideration of that evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2003).  

The issue of service connection for a lumbar spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran's hearing loss is etiologically related to his 
in-service noise exposure.  

2.  The veteran has been diagnosed with tinnitus; however the 
preponderance of the competent medical evidence does not 
demonstrate that the veteran's currently diagnosed tinnitus 
is related to his in-service noise exposure.  

3.  The medical evidence of record does not establish that 
the veteran incurred an injury to his cervical spine, knees 
or legs during service.

4.  The evidence does not show that the veteran was diagnosed 
with or treated for arthritis within one year after his 
separation from service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  A cervical spine disability, including arthritis, was not 
incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Arthritis of the veteran's knees and legs not incurred in 
or aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss, 
tinnitus, a cervical spine disability, and arthritis of the 
knees and legs.  Essentially, he contends that the conditions 
he was exposed to during service in Korea caused him to 
develop these conditions.  With respect to his cervical spine 
and bilateral knee and leg disabilities, the veteran appears 
to also contend that an injury to his coccyx led to his 
development of disabilities.  As noted elsewhere in this 
decision, the veteran's claim of entitlement to service 
connection for as lumbar spine disability is being remanded 
for additional evidentiary development. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February and May 2002 rating decisions, July 
2002 SOC, the October 2002 SSOC, the May 2004 SSOC and the 
June 2004 SSOC of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in July 
2001 which was specifically intended to address the 
requirements of the VCAA.  The July 2001 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim for service connection.  Crucially, the July 2001 
letter specifically notified the veteran that evidence of in-
service disease or injury, a current disability, and medical 
nexus between the two would be required for his service 
connection claims to be successful.  The letter also 
enumerated the evidence already received.  Thus, this letter 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letter, the veteran was informed that VA would get his 
service medical records and "any VA medical records or other 
treatment records that you tell us about." and further 
advised that veteran could submit "your own statements or 
statements of other people describing your disability."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its July 2001 letter that he 
was responsible to provide the "name or the person, agency 
or company who has relevant records; the address of such 
person agency or company; the approximate time frame covered 
by the records; and the condition for which you were treated 
in the case of medical records."  The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2001 letter asked the veteran 
to "tell us about any additional information or evidence" 
and that the RO would then attempt to get it for him.  The 
Board believes that the July 2001 letter complied with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in February 2002, prior to 
the expiration of the one-year period following the July 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records and VA medical 
records.  Further, the veteran's Social Security 
Administration (SSA) records were also requested and have 
been associated with the veteran's VA claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  Finally, VA has considered and associated with 
the veteran's claims folder several lay statements, magazine 
articles, research materials and medical journal articles 
submitted by the veteran and his attorney.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  

The Board has given thought to whether a VA examination or 
examinations are necessary in this case.  See 38 C.F.R. 
§ 3.159 (2004).  As discussed in some detail below, there are 
of record medical opinions concerning the disabilities 
claimed by the veteran.  Moreover, the outcome of some of the 
issues hinges upon the matter of in-service disease or 
injury.  As will be explained below, absent evidence of 
incurrence of disease or injury in service, referral for an 
examination and/or a nexus opinion would be fruitless.   

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his attorney have been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran has been advised of his options 
for hearings and presenting sworn testimony and advised VA in 
his July 2002 appeal that he did not want a hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

The following law and VA regulations generally apply to all 
four issues.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including sensorineural 
hearing loss and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Additional law and VA regulations will be provided where 
appropriate in the Board's analysis below.

Factual Background	

The veteran's service medical records are pertinently 
negative for treatment or diagnosis of hearing loss, 
tinnitus, a cervical spine disability or injury to the 
veteran's knees or legs.  The service medical records 
document treatment for an April 1967 injury to the veteran's 
tailbone, specifically, the veteran hitting his tail bone on 
a truck.  A pilonidal sinus was diagnosed, and antibiotics 
were prescribed.  There is no indication of involvement of 
the veteran's cervical spine, legs or knees in that incident.  

The veteran was discharged from military service in October 
1967.  At his September 1967 separation examination there 
were no findings of any abnormalities in the veteran's 
hearing, cervical spine, knees or legs.  In an accompanying 
report of medical history, the veteran denied ear trouble, 
hearing loss, arthritis, bone or joint deformity, and 
"trick" knee.   

In January 1971, the veteran filed a claim of entitlement to 
service connection for a pilonidal cyst and for residuals of 
removal of a left elbow cyst.  Treatment records from the 
Mountain Home VAMC indicate that the veteran was treated for 
a pilonidal cyst in January and February 1971.  The records 
are absent any treatment or complaint pertaining to hearing 
loss, tinnitus, a cervical spine disability or arthritis or a 
disability or arthritis of the veteran's knees or legs.  
Subjective reports of leg pain were noted, without a 
diagnosis.  An April 1971 VA compensation and pension 
examination, including a special orthopedic examination, 
resulted in no findings related to a cervical spine 
disability, arthritis of the knees and legs or hearing loss 
or tinnitus.  The veteran mentioned only his low back and 
elbow as causing him problems.  

In a June 1971 rating decision, the RO granted service 
connection for a left elbow scar and denied service 
connection for residuals of a pilonidal cyst and (apparently) 
low back strain.  [See the Board's remand, below, for 
discussion of the latter.]  There is no medical evidence for 
nearly thirty years thereafter.  The veteran filed his 
current claim for service connection for several claimed 
disabilities in April 2001.  

A January 1999 medical overview by Dr. R.D. indicates the 
veteran's report of the 1967 injury to his tailbone and a 
1971 motor vehicle accident.  There is no report of other 
injuries or accidents and no indication of complaints of 
hearing loss or tinnitus. Current disabilities of the 
cervical spine and lower extremities were indicated.  

A September 1999 medical opinion from Dr. W.H. diagnosed 
bilateral degenerative joint disease of the veteran's knees.  

A January 2000 psychological evaluation and a July 2000 
oncology consultation note both include the veteran's report 
that his cervical pain began with a 1971 automobile accident.  
The January 2000 psychological evaluation includes the 
veteran's report that he originally worked as a police 
officer but he transitioned into a dispatcher role after the 
1971 automobile accident.  

An April 2000 medical opinion from Dr. W.M. diagnosed 
tinnitus, which was  attributed to the veteran's post-service 
occupational noise exposure.  

A May 2000 audiogram indicated the following puretone 
thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left		10	05	20	35	35	21
Right		10	10	15	40	45	24

Speech recognition for each ear was 100 percent.  Based upon 
these results, Dr. W.M. diagnosed noise-induced hearing loss.  
The veteran's noise stressors were specifically related to 
his work as a police dispatcher, notably alarms and phone 
work.  

The veteran's Social Security disability records have also 
been obtained and associated with his VA claims folder.  The 
records indicate a February 2001 Social Security Disability 
finding that had the following medically determinable 
impairments:  chronic cervical strain, residuals of cervical 
spine fusion surgery, degenerative disc disease of the lumbar 
spine, residuals of a lumbar spine diskectomy and fusion, 
degenerative arthritis of the knees, hypertension and 
residuals of treatment for non-Hodgkin's lymphoma.  There was 
no finding pertaining to hearing loss or tinnitus, although 
the veteran was referred by SSA to an otolaryngology 
specialist due to the veteran's subjective complaints of 
these problems.  The SSA determination did mention the 
veteran's military service or any in-service injury.  

In a June 2004 statement the veteran contended that his 
disabilities, including the cervical spine disability and 
bilateral arthritis of the knees are attributable to the 
April 1967 incident described in his service medical records.  
The veteran further contended, in substance, that exposure to 
harsh conditions while serving in Korea contributed to his 
development of his physical disabilities.  

A July 2004 nexus opinion from T.T., P.A. states that he has 
been treating the veteran since July 2002.  Mr. T.T. listed 
the veteran's diagnoses as:  back pain, hip pain, 
degenerative disc disease, degenerative joint disease of the 
lumbar spine and severe spinal stenosis.  T.T. attributes the 
veteran's hearing loss and tinnitus to in-service noise 
exposure.  He attributes chronic leg pain to diabetes and 
"work performance".  T.T. did not offer a nexus opinion 
concerning the source of the veteran's cervical spine 
disability.

1.  Entitlement to service connection for hearing loss.

Relevant law and regulations

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

Analysis  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, the 
preponderance of the medical evidence of record does not 
indicate that the veteran currently has bilateral hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.  Although the 
record reflects the veteran's subjective complaints of 
bilateral hearing loss, as explained immediately below, a 
current disability of right ear hearing loss, but not left 
ear hearing loss, is supported by the medical evidence of 
record.  

There is of record medical evidence indicating that right-
sided hearing loss, as defined in 38 C.F.R. § 3.385, 
currently exists.  That is to say, there is medical evidence 
showing an auditory threshold of 40 decibels or above in any 
of the tested frequencies, or showing that the auditory 
threshold was 26 decibels or greater from three of the tested 
frequencies or indicating a speech recognition score of less 
than 94 percent as required by the regulation.  Specifically, 
the May 2000 audiogram conducted at the request of Dr. W.H., 
an otolaryngology specialist, showed an auditory threshold of 
40 decibels or above in two of the tested frequencies for the 
veteran's right ear.  The veteran's left-sided hearing did 
not meet the criteria in that examination.  

There is no other competent medical evidence which supports a 
conclusion that left ear hearing loss exists.  T.T., P.A. 
opined that the veteran has "chronic hearing loss" without 
indicating whether such was bilateral.  In addition, T.T. did 
not conduct or even refer to objective testing to confirm 
that the veteran does, in fact, have hearing loss for VA 
purposes.  Therefore, T.T's opinion is not a sufficient basis 
for finding a current bilateral hearing loss disability.  

To the extent that the veteran is contending that he 
experiences bilateral hearing loss for VA service connection 
purposes, it is now well established that as a lay person 
without medical training he is not competent to opine on 
medical matters such as diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements to this effect are accordingly entitled to no 
weight of probative value.

Therefore, Hickson element (1), current disability, has been 
met for right-sided, not bilateral, hearing loss.  The 
veteran's claim as to left ear hearing loss fails on that 
basis alone.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board notes as an initial matter that 
there is no evidence that the veteran served in combat, and 
the veteran does no so contend.  The combat presumptions 
found in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are 
accordingly not for application in this case.  

The veteran's service medical records are absent any 
reference to ear problems.  treatment of hearing loss or 
reference to treatment of any injury to the veteran's 
hearing.  He denied hearing loss in his September 1967 report 
of medical history.  Additionally, the does not reflect a 
showing of any manifestations of hearing loss during the one 
year presumptive period after separation of service, or for 
that matter for decades after service.  Hickson element (2) 
is not met with respect to disease.  

With respect to in-service incurrence of injury, the veteran 
has asserted that he was exposed to mortar explosions during 
his service in Korea.  Although as indicated above the 
veteran did not participate in combat his DD Form 214 
indicates that he acquired an Expert Badge (81 mm Mortar) and 
that he served as an indirect fire crewman.  Based on this 
official evidence, it can be deduced that the veteran was 
exposed to mortars at close range.  In-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown sufficient to satisfy Hickson element (2).  

Moving to the element (3), medical nexus, there are of record 
two competent nexus opinions, the May 2000 opinion by Dr. W.H 
and the July 2004 opinion of T.T., P.A..  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

As discussed above, the July 2004 opinion of T.T., P.A., does 
not include any indication that T.T. has actually tested the 
veteran's hearing.  The report also does not indicate that 
T.T. treated the veteran for this condition.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  T.T.'s 
opinion linked the veteran's unquantified hearing loss to 
events in service but did not provide reasons and bases to 
support his decision.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence].  The Board also notes that there is no 
indication that T.T. is not  a physician and evidently has no 
specialized training in hearing loss.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  Therefore, the Board finds that the July 2004 opinion 
by T.T. is lacking probative value.  



In contrast, Dr. W.H. is a physician specializing in 
otolaryngology.  In his 
April and May 2000 opinion letters, which were based on his 
examination of the veteran's hearing, Dr. W.H. attributed the 
veteran's hearing problems to the veteran's post-service 
occupational noise exposure.  Specifically, Dr. W.H. noted 
various types of ongoing noise-injuries associated with the 
veteran's work from 1971 until 1998 as a police dispatcher, 
listing sirens and the volume of phones and radios used in 
this work.  The Board finds the date of 1971 to be congruent 
with the evidence of record, in that during the April 1971 
CVA general compensation and pension examination the veteran 
made no complaints concerning hearing problems, and the ears 
were described as "negative" in the examination report.  

Because Dr. W.H.'s conclusions are based on clinical findings 
and examination of the veteran, appear to be consistent with 
the medical evidence of record, and taking into consideration 
his specialist status, the Board places greater weight of Dr. 
W.H.'s opinion, which indicates that factors other than 
service caused the veteran's hearing loss.  

Accordingly, the Board finds that element (3), medical nexus, 
has not been met and the claim fails on that basis.  Service 
connection for hearing loss is therefore denied.  

2.  Entitlement to service connection for tinnitus.

Concerning element (1), current disability, a diagnosis of 
tinnitus is of record, specifically, the April 2000 and May 
2000 letters of Dr. W.H. 

As for element (2), the veteran's service medical records and 
separation examination are absent any complaint or diagnosis 
of tinnitus or symptoms of tinnitus.  Therefore, there is no 
showing of in-service incurrence of illness.  However, as 
explained in greater detail above, the record indicates that 
as a mortarman the veteran was exposed to hazardous noise in 
service.  Accordingly, element (2), in-service incurrence of 
injury, is satisfied. 

Finally, turning to element (3) medical nexus, there are of 
record only two competent medical opinions, the July 2004 
opinion of T.T., P.A. which attributes the veteran's tinnitus 
to service and the April 2000 opinion letter from W.H., M.D. 
which attributes the veteran's tinnitus to non-service 
occupational noise exposure.  As discussed in detail above 
with respect to hearing loss, the Board has determined that 
T.T.'s opinion is lacking probative value and has accorded 
the opinion of W.H., M.D. greater weight.  As such, element 
(3) medical nexus is not met and the claim fails on that 
basis.  Service connection for tinnitus is denied.  

3.  Entitlement to service connection for a cervical spine 
disorder.

The medical evidence of record indicates that the veteran 
underwent cervical spine fusion surgery in March 1999.  
Thereafter, a January 2000 medical overview by Dr. S.M. 
confirmed that the continued to suffer from degenerative disc 
disease and arthritis of the cervical spine.  Therefore, 
element (1), current disability, has been met.  

Concerning element (2), in-service incurrence of cervical 
spine disease or injury, the veteran's service medical 
records, including his own report of medical history which 
was completed in connection with his separation from service 
in September 1967, are pertinently negative for complaints of 
or treatment for any cervical spine problems, or of any 
accident or other incident effecting the veteran's cervical 
spine.  
There is no medical record of any cervical spine arthritis 
during the one year presumptive period after service or for 
that matter for decades thereafter.

In short, element (2), in-service incurrence of disease or 
injury has not been met on either direct or presumptive 
basis.  For that reason alone, the claim fails.  

For the sake of completeness, the Board will also briefly 
address the remaining Hickson element, medical nexus.  No 
competent medical evidence on this subject has been 
submitted.  The July 2004 medical opinion from T.T. does not 
contain a nexus opinion regarding the veteran's cervical 
spine injury.  

Moreover, various medical records, including the January 1999 
report of spinal surgeon Dr. R.D., the January 2000 
psychological examination from H.A.B, PhD and the July 2000 
consultation note from Dr. A.G. all include the veteran's 
self-report that his neck trouble is attributable to a 1971 
post-service motor vehicle accident.  Other medical evidence 
in the file is limited to treatise information submitted with 
respect to the veteran's lumbar spine, not cervical spine, 
disability.  

The sole source of evidence indicating that the veteran's 
cervical spine disability is linked to service emanates from 
the veteran himself.  He has recently contended that harsh 
weather and service conditions in Korea led to his 
disabilities and has also contended that his cervical spine 
disability was caused by the April 1967 injury to his 
tailbone.  His lay contentions do not constitute competent 
medical nexus evidence.  See Espiritu, supra.

The Board also notes that these statements are of relatively 
recent vintage and appear to have been proffered in 
conjunction with his claims of entitlement to VA monetary 
benefits.  The Court has held that VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).   

Of interest, during the veteran's multiple medical 
evaluations and treatment for SSA benefits, he attributed his 
cervical spine disability to a 1971 motor vehicle accident.  
Moreover, his September 1967 separation physical examination 
and accompanying report of medical history, his initial 
January 1971 claim for VA benefits and the report of the 
April 1971 VA examination all fail to reference any neck 
problems.  Indeed, in April 1971 the veteran specifically 
referred to the "lower part of back", and the special 
orthopedic examination made no reference to the veteran's 
neck or upper back.   The Board placers greater weight on 
these powerful items of evidence than it does on the 
veteran's statements to the contrary decades later.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  See also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

In any event, as discussed above the veteran as a layperson 
is not competent to attribute his cervical spine injury to 
any illness of incident, including tying his cervical spine 
disability to his April 1967 coccyx injury.  Thus, even 
setting aside the credibility issues surrounding these 
contentions, the veteran is not able to provide competent 
medical evidence of a nexus between the accident and the 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Accordingly, element (3), medical nexus, has also not been 
met, and the claim also fails on that basis.  

The Board observes that it sees no need to remand this case 
to obtain a medical nexus opinion.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  
The outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to the etiology of the veteran's 
claimed neck disability would be a futile exercise.  The 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis. The former element is lacking as to the issue here 
under consideration. Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.  

In summary, for reasons expressed above the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection of a cervical 
spine disability.  The benefit sought on appeal is therefore 
denied.  

4.  Entitlement to service connection for arthritis of the 
legs and knees.

The evidence of record, notably the September 1999 medical 
summary of Dr. W.H., carries a diagnosis of bilateral 
degenerative joint disease of the knees.  Hickson element 
(1), current disability, is therefore satisfied.  

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
pertinently negative for treatment of any knee or leg 
complaint or record of any accident effecting the veteran's 
legs or knees.  Both the separation physical examination and 
the veteran's report of medical history make no reference to 
joint or knee problems.  There is no reference to arthritis 
during the one year period after service or for that matter 
for decades thereafter.  

Therefore, element (2), in-service incurrence of disease or 
injury, has not been met on either direct or presumptive 
basis.  For that reason alone, the veteran's claim fails.  

With respect to element (3), medical nexus, there is of 
record no competent medical evidence attributing the 
veteran's arthritis of the knees and legs to any incident of 
service.  To the extent the veteran himself is attempting to 
proffer an opinion that arthritis is due to either harsh 
conditions of service in Korea or to the injury to the 
veteran's coccyx, as discussed in detail above with respect 
to the cervical spine issue, these opinions of the veteran 
are not competent medical nexus evidence.  

Moreover, the July 2004 medical opinion of T.T., P.A. 
attributes the veteran's "chronic bilateral leg pain" to 
nonservice-connected diabetes and post-service "work 
performance".  Thus, to the extent any medical authority has 
offered a nexus opinion, that opinion has attributed the 
veteran's leg disability to causes other than his military 
service.  

Accordingly, competent medical nexus evidence relating the 
veteran's bilateral knee and leg disability to service has 
not been associated with the file and the claim also fails on 
that basis.  

For reasons stated above, entitlement to service connection 
of a bilateral knee and leg disability is denied.  

Additional comment

The Board is of course aware that under certain circumstances 
continuity of symptomatology after service may serve to 
establish service connection.  
See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488 (1997).  
In this case, however, there is no evidence of any of the 
claimed disabilities in service or until long after service, 
as evidenced by the pertinently negative separation physical 
examination, the veteran's September 1967report of medical 
history, his initial claim of entitlement to VA benefits in 
1971 and the April 1971 VA compensation and pension 
examination.  Moreover, the veteran himself does not appear 
to be contending that his symptoms continually existed, 
rather contending that in-service incidents led to the later 
onset of the claimed disabilities.     


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for arthritis of the legs 
and knees is denied.


REMAND

5.  Entitlement to service connection for a lumbar spine 
disorder.

The veteran seeks service connection for a lumbar spine 
disability.  Essentially, he contends that the residuals of 
the April 1967 injury to his coccyx caused a current lumbar 
spine disability.  

As alluded to above, low back strain was listed on a June 
1971 rating decision as not being service connected.  The 
Board has therefore given thought as to whether the issue of 
entitlement to service connection for a low back disorder was 
the subject of a prior final denial, thus requiring an 
initial determination as to whether new and material evidence 
be submitted to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2003); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).  This is significant because under the VCAA 
there is no duty of the part of VA to assist a claimant until 
a previously denied claim is reopened.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002). 

A review of the record indicates that while low back strain 
was listed on the June 1971 rating decision as not being 
service connected, the veteran did in fact not claim 
entitlement to service connection for a low back disorder in 
the predicate application for compensation (VA Form 21-526) 
filed in January 1971.  As noted in the factual background 
section above, the veteran confined his claim to service 
connection for a pilonidal cyst and an elbow scar. 

In addition, the RO did not specifically discuss entitlement 
to service connection for a low back disability in the June 
1971 rating decision but merely noted in passing that mild 
low back strain had been identified during the April 1971 VA 
compensation and pension physical examination.  The Board 
finds that the mere  mention of a low back disability in the 
June 1971 RO rating decision did not constitute an adverse 
decision as to the matter of the veteran's entitlement to 
service connection for such disability.  Accordingly, the 
Board will treat the April 2001 claim as the veteran's 
initial claim with respect to the low back disorder.  The 
practical effect of this is that the veteran need not submit 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

For the reasons explained immediately below, the Board has 
determined that an additional remand of this issue is in 
order.  

As discussed above, in Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

The veteran has submitted competent medical evidence of a 
current lumbar spine disability.  Additionally, the veteran's 
service medical records clearly indicate that he suffered an 
injury to his coccyx in April 1967,  and he complained of 
lumbar pain in April 1971.  Therefore, the first two Hickson 
elements, current disability and in-service incurrence of 
injury, have arguably been demonstrated.  

With respect to element (3), although the veteran has 
submitted a July 2004 nexus opinion of T.T., that opinion 
consisted solely of a statement unsupported by reasons and 
bases.  In particular, there is no explanation of the gap of 
almost thirty years in which low back symptomatology was 
evidently not present.  As such, it is not sufficient medical 
nexus evidence.  None of the other records currently 
associated with the file include medical nexus evidence or a 
nexus opinion concerning the veteran's lumbar spine 
disability.  Therefore, the Board finds that a VA medical 
examination is necessary prior to reaching a decision in the 
veteran's case.  See Charles, supra.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature of any current lumbar spine 
disability. The examiner should review 
the claims file in conjunction with the 
examination and provide an opinion, with 
reasons provided, as to whether any 
lumbar spine disability currently found 
is as likely as not related to the 
veteran's 1967 in-service injury of the 
coccyx.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his attorney 
should be allowed an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



